Siebeoicee, J.
Tbe point made that the appellant was prejudiced- by tbe refusal of tbe trial court to compel respondent to elect which of tbe two causes of action alleged in tbe complaint be would proceed on has no merit. Tbe facts of the so-called second cause of action were inserted for tbe sole purpose of claiming damages for labor and services in tbe event that no binding contract should be found to have been made by tbe parties as alleged. Tbe respondent, at tbe con-*489elusion of bis affirmative case, discontinued as to these allegations and apprised appellant that he stood on the contract and its alleged breach by the appellant. There was nothing to mislead appellant or to interfere with its defense to respondent’s demands.
It is insisted that no breach of the alleged contract is ■§hown. The argument is that the appellant had the right to terminate its agreement with respondent under the stipulation that, if respondent failed “to comply with any of the conditions, duties, and obligations ... or to conduct his business in a satisfactory manner, then” appellant might at its option terminate the contract. Under the allegations and proof on this subject it is not claimed or shown that the agreement was terminated because respondent failed to comply with the imposed conditions, duties, and obligations, or because he failed to conduct his business in a satisfactory manner. Under these circumstances appellant cannot assert that the agreement was terminated under the foregoing stipulation and this claim need not be further considered.
The main contention is that the evidence does not justify the damages awarded by the court for the breach of this contract. The record presents a case of facts showing that the appellant made an agreement with the respondent whereby he was appointed appellant’s agent for a portion of this state to solicit persons to take insurance with the appellant and to collect and pay over the premiums on all the insurance effected by him, requiring him to devote all of his time and efforts to such business for the period of ten years. Eespondent entered upon the performance of his duties and obligations and effected insurance and collected premiums for the period of two years. He organized the territory allotted to him, secured persons to work under his direction, and expended money in establishing an insurance business to be carried on under the appointment so made. At the expiration of two years appellant breached the agreement by an unjusti*490fiable termination thereof, and thereby prevented respondent from continuing as its insurance agent in the business so-organized. The claim is that the respondent has been compensated for the insurance he had effected and the premiums-collected by him to the time of the alleged breach, and that no damages could be awarded for prospective losses, because-they were speculative, imaginary, and uncertain, and therefore too remote to be recoverable in the law. The damages-recoverable for a breach of contract must be reasonably certain and the proximate result of the breach. This excludes recovery of all merely speculative, possible, or imaginary damages. The inquiry in each claim for future damages for breach of contract is whether or not they are traceable as the result of the breach. In all such cases the elements of the-damages are involved in some uncertainty and contingency; yet if under the facts shown it can be inferred with reasonable-certainty that the breach -caused the other party to the agreement pecuniary loss, then he should be allowed to recover compensation to mahe good the loss, and this though consideration of future profits may be involved in its ascertainment.
The adjudications on this subject are not harmonious in-their conclusions, nor is there any uniformity as to what are held to be remote and what proximate damages. Under the decisions of this court it is established that:
“Where the profits lost are such as the parties, at the inception of the contract, had in contemplation, and the person guilty of the breach of it must reasonably have anticipated would result therefrom to the other party, and there is evidence sufficient to furnish a legitimate basis for their determination, by the exercise of sound judgment on the part of the jury, they constitute a proper measure of damages, and are recoverable.” Schumaker v. Heinemann, 99 Wis. 251, 257, 74 N. W. 785.
This rule was there applied and held to allow recovery for breach of contract of a traveling salesman who was to be compensated by commissions on the sales made, and was allowed *491to recover damages for tbe prospective sales for the unexpired period of the contract, when it was terminated. Other cases, in this court to the same effect are Treat v. Hiles, 81 Wis. 280, 50 N. W. 896; Cameron v. White, 74 Wis. 425, 43 N. W. 155.
There is evidence in the case showing the amount of' business respondent did during the first two years of the contract period; that he had organized it with a view to-enlarging and increasing it for the eight remaining years, and to this end he invested his money in the business; that he-was very successful as an insurance solicitor and business, promoter; that the prospects for doing a future business, with the enterprise so established, were favorable; that in all reasonable probability he would do an increased business;, and that he was prevented from reaping the benefits therefrom only by appellant’s termination of his agency. This is-ample proof to show with reasonable certainty that damages resulted to respondent, and justified the trial court in its. conclusion to allow the amount of damages awarded for the-breach of the contract.
The point is made that the amount of damages so found should have been- reduced by what the respondent earned out--side of the contract employment aftér breach and before trial. The court properly refused this deduction. This is an action-to recover the damages caused by the breach of the contract to respondent’s agency business, built up under this agreement. When appellant terminated the agreement and destroyed the business its liability became fixed. It was-responsible for the value of the agency business as it then, existed and which went out of existence by its illegal act.
There is no error in the record.
By the Court. — Judgment affirmed.